     Case 1:20-cv-00690-DAD-EPG Document 22 Filed 01/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PHILIP SANDERS,                                   No. 1:20-cv-00690-NONE-EPG

12                      Plaintiff,

13          v.                                         ORDER CONSTRUING DECEMBER 14,
                                                       2020 FILING AS A MOTION FOR
14   V. LAI, et al,                                    RECONSIDERATION AND DENYING
                                                       SAME
15                      Defendants.
                                                       (Doc. No. 21)
16

17

18          Plaintiff Phillip Sanders is proceeding pro se and in forma pauperis in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. On November 2, 2020, the magistrate

21   judge entered findings and recommendations recommending that this action be dismissed with

22   prejudice and without leave to amend due to plaintiff’s failure to comply with Federal Rule of

23   Civil Procedure 8 and for failure to state a claim. (Doc. No. 10.) Plaintiff timely filed objections

24   on November 24, 2020. (Doc. No. 11.) Plaintiff also filed a second amended complaint, without

25   leave to amend having been granted, concurrently with his objections on November 24, 2020, and

26   a motion for reconsideration of the findings and recommendations on December 1, 2020. (Doc.

27   Nos. 12, 13.) The court construed plaintiff’s second amended complaint and the motion for

28   reconsideration as further objections to the findings and recommendations. (Doc. No. 15.) After
                                                      1
     Case 1:20-cv-00690-DAD-EPG Document 22 Filed 01/22/21 Page 2 of 3


 1   reviewing the entire record, the undersigned adopted the findings and recommendations,

 2   plaintiff’s complaint was dismissed, and this case was closed on December 14, 2020. (Id.)

 3           That same day (December 14, 2020), the court received a filing entitled “Complaint

 4   against Magistrate Judge Erica P. Grosjean.” (Doc. No. 21.)1 The document purports to be a

 5   complaint regarding judicial misconduct directed at former Chief Judge Lawrence J. O’Neill, who

 6   has since taken inactive senior status. Having carefully reviewed the filing, the court concludes

 7   that plaintiff’s filing is not a complaint regarding judicial misconduct. The Judicial Conduct and

 8   Disability Act allows for the filing of complaints alleging that a federal judge has engaged in

 9   “conduct prejudicial to the effective and expeditious administration of the business of the courts”

10   or has become, by reason of a temporary or permanent condition, “unable to discharge the duties”

11   of the judicial office. 28 U.S.C. § 351(a). Plaintiff’s latest filing raises no such issues. Rather,

12   he complains that various rules of procedure were allegedly violated by the assigned magistrate

13   judge’s actions in this case. Accordingly, the court will construe the filing as a motion for

14   reconsideration.

15           Before addressing the motion, the undersigned will clarify his role in this matter, as

16   plaintiff appears to be confused in that regard. As explained in the standing order re judicial

17   emergency (see Doc. No. 14), under the present circumstances facing this court, including the

18   lack of sufficient judicial resources, certain cases filed in this district are being randomly assigned

19   to a caseload bearing the district judge designation of “NONE.” This is being done largely for

20   administrative purposes to enable the rapid and efficient reassignment of cases upon the
21   appointment and confirmation to this court of additional judges to fill its current vacancies. (See

22   id.) Notwithstanding the “NONE” designation, the undersigned has presided over and will

23   continue to preside over all “NONE” designated cases. Accordingly, this case has had a district

24   judge assigned to this matter since its inception.

25   /////

26   1
       Subsequently, plaintiff filed a Notice of Appeal that raises similar issues (Doc. No. 17), but that
27   Notice does not deprive this court of jurisdiction to entertain a motion for reconsideration of the
     issues on appeal for purposes of denying such a motion. Fed. R. Civ. P. 62.1(a)(2) & Advisory
28   Committee Notes.
                                                       2
     Case 1:20-cv-00690-DAD-EPG Document 22 Filed 01/22/21 Page 3 of 3


 1          More specifically, plaintiff asserts that the assigned magistrate judge acted unlawfully by

 2   granting his petition to proceed in forma pauperis in the absence of consent to the magistrate

 3   judge. (Doc. No. 21 at 1.) This argument is misguided. First, Local Rule 302(a) indicates

 4   generally that magistrate judges are to perform “all duties permitted by 28 U.S.C. 636(a) [and]

 5   (b)(1)(A).” E.D. Cal. L. R. 302(a)(emphasis added). In turn, 28 U.S.C. § 636(b)(1)(A) provides

 6   that a court may authorize an assigned magistrate judge to “hear and determine any pretrial matter

 7   pending before the court” with certain exceptions not applicable here. Together, Local Rule

 8   302(a) and 28 U.S.C. § 636(b)(1) a operate as authorization to permit a magistrate judge to handle

 9   pretrial matters such as motions to proceed in forma pauperis. While denying a request to

10   proceed in forma pauperis is considered a dispositive action that would have required the

11   assigned magistrate judge to issue findings and recommendations which would then have been

12   reviewed by the undersigned, see Tripati v. Rison, 847 F.2d 548, 549 (9th Cir. 1988); 28 U.S.C.

13   § 636(b)(1)(B), (C), granting a request to proceed in forma pauperis requires no such treatment.2

14   Indeed, when dispositive action was taken on plaintiff’s complaint, it was undertaken by way of

15   findings and recommendations (Doc. No. 10) that were reviewed and adopted by the undersigned

16   by way of order (Doc. No. 15).

17          For all these reasons, plaintiff’s December 14, 2020 (Doc. No. 21) filing, construed as a

18   motion for reconsideration, is DENIED.

19   IT IS SO ORDERED.
20
         Dated:    January 21, 2021
21                                                      UNITED STATES DISTRICT JUDGE

22

23

24

25

26   2
       It is also entirely unclear what plaintiff expects to gain from challenging the magistrate judge’s
27   ruling on his in forma pauperis application. At best, the remedy would simply be to have a
     district judge consider the application. As the application was granted, it is unclear how plaintiff
28   was harmed by any such ruling.
                                                        3
